F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           DEC 8 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    LOU E. SEYMORE,

                Plaintiff-Appellant,
    v.
                                                         No. 97-5068
    KENNETH S. APFEL, Commissioner,                (D.C. No. 96-CV-178-M)
    Social Security Administration, *                    (N.D. Okla.)

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before KELLY, McKAY, and BRISCOE, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
       Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel is substituted for
Shirley S. Chater, former Commissioner of Social Security, as the defendant in
this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Lou E. Seymore appeals from the district court’s judgment

affirming the Commissioner’s decision denying her claim for disability

insurance benefits at step five of the five-part process for determining disability,

see 20 C.F.R. § 404.1520. In what now stands as the final decision of the

Commissioner, the administrative law judge determined that claimant had an

adjustment disorder and depression, but no exertional limitations, and that while

she could not return to her past relevant work, she retained the functional capacity

to perform the nonexertional requirements of work except for work requiring

more than minimal contact with the public or co-workers and work in a stressful

environment. Relying on a vocational expert’s testimony, the ALJ found that

there were janitorial and clerical jobs available that claimant could perform with

these limitations and thus found her not to be disabled. We review the

Commissioner’s decision to determine whether factual findings are supported

by substantial evidence and whether correct legal standards were applied.

See Winfrey v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996).

      Claimant first contends that the ALJ erred by ignoring an opinion by a

nonexamining state agency psychologist, Dr. Boon. Claimant contends the ALJ

must have ignored the opinion because he did not specifically refer to it in his

decision, which claimant contends is required by Social Security Ruling 96-6p,

1996 WL 374180 (July 2, 1996). Although claimant concedes that the ALJ’s


                                          2
findings are consistent with most of Dr. Boon’s opinion, she contends that the

ALJ’s findings are inconsistent with the psychologist’s opinion regarding her

problems with maintaining attention and decompensating. On the Psychiatric

Review Technique form Dr. Boon prepared, she indicated, without giving any

basis for her opinion, that claimant had deficiencies in concentration, persistence

or pace “often” and had episodes of decompensation or deterioration in work-like

settings “once or twice.” On the PRT form the ALJ prepared, he rated the degree

of limitation in these areas as “seldom” and “never” respectively. Claimant does

not contend that the ALJ’s findings are not supported by substantial evidence, but

contends that had the ALJ considered Dr. Boon’s opinion, his findings might have

been different.

      While it would have been preferable for the ALJ to have specifically

addressed Dr. Boon’s opinion in his decision, we conclude that given the

complete lack of any reference to objective findings, the failure to do so in this

case is not reversible error. The ALJ’s decision states that he considered all

evidence in the record even if not specifically cited in the decision, and the fact

that his decision is consistent with most of Dr. Boon’s opinion is some indication

that he did consider her opinion. See Hamilton v. Secretary of Health & Human

Servs., 961 F.2d 1495, 1498-99 (10th Cir. 1992) (rejecting contention that ALJ

did not adequately consider nonmedical evidence of disabling pain; “[t]he ALJ


                                           3
stated that he considered all of the evidence; his reliance on medical findings does

not allow us to assume otherwise”); Clifton v. Chater, 79 F.3d 1007, 1009-1010

(10th Cir. 1996) (“The record must demonstrate that the ALJ considered all of the

evidence, but an ALJ is not required to discuss every piece of evidence.”).

      Claimant next contends that the ALJ ignored the opinion of her treating

therapists who rated her Global Assessment of Functioning (GAF) at 45, which

she contends indicates “a mental impairment which, by definition, causes serious

symptoms or a serious impairment in functioning of a type which seriously

interfered with a person’s ability to keep a job.” Appellant’s Br. at 18. The

GAF scale defines the range from 41 to 50 as follows: “Serious symptoms (e.g.,

suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious

impairment in social, occupational, or school functioning (e.g., no friends, unable

to keep a job).” Appellant’s App. Vol. II at 11 (bolding deleted). Contrary to

claimant’s contention, a GAF rating of 45 may indicate problems that do not

necessarily relate to the ability to hold a job; thus, standing alone without further

narrative explanation, the rating of 45 does not evidence an impairment seriously

interfering with claimant’s ability to work. As the ALJ noted, none of the

therapists who rated claimant’s GAF indicated that she could not work or that her

problems interfered with her ability to keep a job. Thus, the ALJ did not

improperly ignore relevant evidence from claimant’s treating therapists.


                                           4
      Finally, claimant contends that the ALJ erred by failing to establish that

claimant was able to perform work on a sustained basis consistent with

competitive employment. This argument is based primarily on claimant’s

contentions we have rejected above regarding the ALJ’s failure to properly

consider Dr. Boon’s opinion and the GAF rating. The ALJ noted that claimant

had been working sporadically, had been seeking work through her union, and

was successfully attending school full time. This evidence supports the ALJ’s

finding that claimant can work on a sustained basis.

      The judgment of the district court is AFFIRMED.



                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                         5